DETAILED ACTION
Status of Claims
	Claims 1, 5-6, 9, 11, 19-22, 24-26 and 28-30 are pending.
	Claims 19-22 are withdrawn from consideration.
	Claims 2-4, 7-8, 10, 12-18, 23 and 27 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2021 has been entered.
 
Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment. 
	New grounds of rejection and objection are necessitated by amendment. 



Claim Objections
Claim 29 is objected to because of the following informalities:  There appears to be a typo with the terms “A A” (line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 9, 11, 24-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two-electrode cell" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, 11, 24, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (CN 105714353) in view of Zhou (CN 107236982).
Regarding claim 1, Lv discloses a method of forming an alloy composite oxide (abstract = a method for preparing an entropy-stabilized ceramic) comprising the steps of:
Carrying out anodic oxidation of a selected high-entropy alloy on a copper conductor to form a composite oxide that is amorphous, the high-entropy comprising 3-13 different components in a ratio of equal atomic ratio or near-atom ratio including Ti, V, Cr, Al, Zb, etc. 
The disclosure of Lv differs from the instant claim in that Lv teaches the use of an ammonium sulfate electrolyte and not an oxalic acid electrolyte, however, in the same or similar field of endeavor, Zhou teaches that oxalic acid and ammonium sulfate are recognized equivalents for anodizing metals such as titanium alloys (page 3).  It would have been obvious to one of ordinary skill in the art to simply substitute one known electrolyte with another to arrive at the same or similar predictable result of anodizing a titanium alloy.  
Regarding claim 6, Lv teaches the alloy coating being disposed on the substrate (= bonded).  The instant claim does not require a specified degree of bonding.  
Regarding claim 9, Lv teaches the formation of tubes as nanotubes therefore a dimension of the nanotubes is within 100 nm (page 3).  Lv further discloses that the pore 
Regarding claim 11, given the teaching of Lv that indicates the variety of materials present in the alloy (e.g. Ti, Al, V, etc. pages 2-3), the production of TiAlV, TiAlVCr or TiAlVNbCr would have been obvious to one of ordinary skill in the art based on choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  
Regarding claim 24, Lv depicts the ceramic in the drawings and is not transparent therefore the ceramic has a visible color.  
Regarding claim 26, Lv discloses wherein the pore size is adjusted based on the anodization voltage (page 3). 
Regarding claim 28, Lv discloses anodizing for 4-12 hrs (= several hours).  Lv further discloses that the diameter and length of the nanotubes may be adjusted by the anodization time, therefore it would have been obvious to one of ordinary skill in the art to select an anodization time, such as 2 hrs to produce the desired nanotube size (page 3).  
Regarding claim 29, Lv discloses the claimed invention as applied above. The TiAlV is optionally selected given the finite number of equal atomic or near equal atomic ratio elements.  The TiAlV on copper substrate is anodized to form a composite oxide. Lv does not disclose any intervening layers therefore the oxide is formed directly on the substrate. 
Regarding claim 30, Lv discloses anodizing with a voltage range of 30 -150 V for 4-12 hours (page 2).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (CN 105714353), in view of Zhou (CN 107236982) and in further view of Liu et al. (CN 109621006).
Regarding claim 5, Lv and Zhou disclose the claimed invention as applied above.  The combination does not disclose the purity level of the raw materials. 
Liu discloses producing a porous titanium coating wherein raw material of TiAlV powder is of medical grade of purity > 99.99 % (page 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising 99.99 % purity raw materials because Liu teaches that such pure raw materials are medical grade.  Liu’s teachings align with the biomedical subject matter of Lv (page 2).  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (CN 105714353) in view of Zhou (CN 107236982).
Cho (WO 2015102142) is herein cited as evidence.
Regarding claim 25, Lv teaches that the anodization voltage may be adjusted to alter the pore diameter and length (page 3).  As evidenced by Cho, Cho discloses that it is well known that a color of titanium or niobium, for example, is selected based on an applied voltage (page 5). 

Response to Arguments
Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive. On pages 6-7 of the response, the argument states that Lv fails to disclose the claimed combined requirements that lead to a relatively smooth and distinctive surface morphology.  The Examiner respectfully disagrees with this analysis.  The argument is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since Zhou teaches in the same field of endeavor (i.e. anodizing titanium alloys) as both Lv and the instant claims, that either ammonium sulfate or oxalic acid will carry out the process of anodizing, Zhou teaches that the electrolytes are known equivalents.  
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795